Name: Commission Regulation (EC) No 2437/94 of 7 October 1994 amending Regulation (EEC) No 1962/92 establishing the forecast supply balance for glucose and Community aid for the supply to the Canary Islands of certain cereal products of Community origin
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  beverages and sugar;  foodstuff;  economic policy
 Date Published: nan

 No L 260/6 Official Journal of the European Communities 8 . 10 . 94 COMMISSION REGULATION (EC) No 2437/94 of 7 October 1994 amending Regulation (EEC) No 1962/92 establishing the forecast supply balance for glucose and Community aid for the supply to the Canary Islands of certain cereal products of Community origin HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1962/92 is hereby replaced by the following : 'Article 1 Pursuant to Article 2 of Regulation (EEC) No 1601 /92, the quantity of products covered by CN code 1702, but not including the products covered by CN codes 1702 30 10 , 1702 40 10, 1702 60 10 and 1 702 90 30, in the forecast supply balance for October and November 1994 shall be 250 tonnes in total .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 1962/92 of 15 July 1992 (3), as last amended by Regulation (EC) No 1983/94 (4), establishes the forecast supply balance provided for in Article 2 of Regulation (EEC) No 1601 /92 for July, August and September 1994 only, on the basis of the quantities determined for the 1993/94 marketing year, pending the conclusions to be drawn from an examina ­ tion of the additional information provided by the competent authorities and in order to ensure the conti ­ nuity of the specific supply arrangements ; whereas, for the same reasons, the supply balance for glucose should accordingly be established for October and November 1994 ; whereas Regulation (EEC) No 1962/92 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 197, 16. 7. 1992, p. 45. (4) OJ No L 199, 2. 8 . 1994, p. 34.